Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to Applicant’s amendment/remarks filed 09/30/2022. 
Claims 1, 2, 13-16, 18, 43, 76, and 77 are currently pending.
Response to Amendment
The objections of claims 1, 13, 14, and 77 are withdrawn in view of the above amendment.
While Applicant’s amendments and remarks to address the pre-AIA  35 U.S.C. 112 second paragraph rejection(s) of record is acknowledged, the claims remain indefinite for new reasons necessitated by the present claim amendments.  See the 112 rejection, below.
The rejection of claims 14 and 15 under pre-AIA  35 U.S.C. 112 fourth paragraph is withdrawn in view of the above amendment.
The rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kobayashi et al. (US 6,123,876) as previously set forth in the Office action mailed 05/04/2022 is maintained and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments.  See the revised 102(b) rejection, below.
The current rejection also utilizes the Kobayashi et al. reference under a new ground(s) of 102(b)/103(a) rejection in view of the present claim amendments which meets many of the instant claims.  See the new 102(b) and/or 103(a) rejection, below.
The rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kenworthy et al. (US 6,605,142) is withdrawn in view of the above amendment.
The rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kodas et al. (US 2003/0180451) as previously set forth in the Office action mailed 05/04/2022 is maintained and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments.  See the revised 102(b) rejection, below.
The current rejection also utilizes the Kodas et al. reference, optionally combined with Kobayashi et al. as a secondary reference, under a new ground(s) of 103(a) rejection in view of the present claim amendments which renders obvious the instant claims.  See the new 103(a) rejection, below.
The current rejection also utilizes a new reference, Marritt (JP 2008-013466 A), under a new ground(s) of rejection which anticipates many of the instant claims.  See the new 102(b) rejection, below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 13-16, 18, 43, 76, and 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 has been amended to recite the printing formulation comprises “a medium, a metal formate or a metal acetate and amino methyl propanol as a complexing agent, wherein said metal formate or metal acetate and amino methyl propanol are dissolved in the medium.”  It is noted there is not a comma between “a metal formate or a metal acetate” and “and amino methyl propanol”.  The problem here is there are two reasonable interpretations for the “a metal formate or a metal acetate and amino methyl propanol”/“metal formate or metal acetate and amino methyl propanol” as amended: 1) the presence of a metal formate and amino methyl propanol OR the presence of a metal acetate and amino methyl propanol (i.e., the amino methyl propanol is required with either of the metal formate and metal acetate), or 2) the presence of metal formate OR the presence of a metal acetate and amino methyl propanol (i.e., the amino methyl propanol is required with merely the metal acetate embodiment and the metal formate may be present alone without the amino methyl propanol).  In other words, while it is abundantly clear amino methyl propanol is required where the composition contains the metal acetate, it is unclear whether the claim requires the amino methyl propanol where/when the composition contains the metal formate.  The fact that there is more than one reasonable interpretation of the grammar of the claim renders the scope of the claim indefinite.  Claims 2, 13-16, 18, 43, 76, and 77 are also indefinite for their dependency on claim 1.  Claim 77 has a similar recitation except the metal acetate is merely limited to a nickel acetate.
Claim 43 recites “wherein the metal formate is a copper formate and wherein the metal acetate is nickel acetate”.  Parent claim 1 recites “a metal formate or a metal acetate”.  The grammar recited in claim 1 is constructed that the metal formate is recited in the alternative from the metal acetate, i.e., the claim requires metal formate or metal acetate but not both.  However, the grammar recited in claim 43 is constructed that the metal formate and metal acetate are both required.  This raises a 112 second paragraph issue because it is unclear and therefore indefinite whether the instant claim actually further limits and/or includes all the limitations/subject matter of the parent claim.  It is unclear how both metal salts appear to be required when the parent claim directly recites the metal salts in the alternative from one another.  What is the scope of claim – is merely one of the metal salts required as set forth in the parent claim or does the dependent claim now require both metal salts?
Claim 76 recites “wherein the formulation comprises an additive selected from …”.  Parent claim 1 recites a “printing formulation comprising a medium, a metal formate or a metal acetate and amino methyl propanol”.  First, the term “the formulation” lacks sufficient antecedent basis; the parent claim and preambles recite a “printing formulation” rather than a mere “formulation”.  Second, the grammar and terminology of the formulation “comprises an additive” as amended raises a 112 second paragraph issue as to whether the instant claim actually requires the prior-recited formulation.  It is unclear whether the instant claim requires the prior-recited medium, metal formate or metal acetate and amino methyl propanol components of the parent claim or is redefining the composition as merely containing the additive.  The claim should set forth “further comprises” rather than merely “comprises” for it to be clear the recited limitations are in addition to the previously recited components/limitations of the parent claim.  
Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 

Claim Rejections - 35 USC § 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 13-16, and 76 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kobayashi et al. (US 6,123,876).
As discussed above, there is a reasonable interpretation of the independent claim the limitation “a metal formate or a metal acetate and amino methyl propanol” means the “metal acetate and amino methyl propanol” is recited in the alternative from “metal formate” meaning the claim reasonably requires 1) a medium and a metal formate where the metal formate is dissolved in the medium or 2) a medium, and a metal acetate and amino methyl propanol where the metal acetate and amino methyl propanol are dissolved in the medium as alternative embodiments therein.
As to claim 1, Kobayashi et al. teach a printing formulation comprising a medium and a metal formate wherein the metal formate is dissolved in the medium (a nickel formate-containing solution/complex of a nickel formate dissolved in ethanolamine, Example 30 at col. 49 lines 39-49; the obtained solution is denoted “NFME”; note the reference further teach the composition can be applied by an ink-jet system, col. 5 lines 61-65; furthermore or alternatively, the reference further teach water, isopropyl alcohol, and ethylene glycol and saponified polyvinyl alcohol is added to the NFME to prepare a nickel compound solution capable of being spin-coated, col. 51 lines 12-19, which also reads on the claimed printing formulation).  The remaining claim limitations are optional.
As to claim 2, Kobayashi et al. teach the printing formulation further comprises at least one printing suitable liquid carrier (the disclosed water, isopropyl alcohol, or ethylene glycol described above).
As to claims 13-16, Kobayashi et al. teach a nickel formate, as described above, which meets the claimed metal formate comprising a metal from the selected periodic groups and nickel species in the lists of elements.
As to claim 76, Kobayashi et al. teach the printing formulation comprises a solvent additive (the disclosed water, isopropyl alcohol, or ethylene glycol described above), a binder additive (the disclosed saponified polyvinyl alcohol described above; see also the function thereof at col. 9 lines 31-51), or a metal precursor additive (the nickel formate complex is provided to obtain an electroconductive thin film 4, col. 51 lines 12-29).

Claims 1, 2, 13-16, 43, and 76 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Kobayashi et al. (US 6,123,876).  This grounds of rejection is separate from the 102(b) rejection set forth above on pages 6-7 of this Office action.
	As to claim 1, Kobayashi et al. teach a printing formulation comprising a metal precursor in the form of a metal complex dissolved in a medium (an aqueous solution composition comprising a dissolved organic metal complex containing a metal and one or more alcohol amine, col. 7 line 49 to col. 8 lines 17, col. 10 lines 35-40; the composition can be applied by an ink-jet system, col. 5 lines 61-65).  Kobayashi et al. teach organic metal complexes comprising organic acids such as acetic acid can be provided and the addition of an aminoalcohol prevents deposition of a crystal in a solution (col. 13 lines 41-65 and col. 14 lines 22-45).  Aminomethylpropanol is disclosed as a preferred and exemplary aminoalcohol (and is even the first-listed species) for providing such an organic metal complex (col. 13 lines 56-64).  Accordingly, a person of ordinary skill in the art reading col. 13 line 41 to col. 14 line 45 of the reference would at-once envisage a metal acetate aminomethylpropanol complex dissolved in a medium as claimed. 
	In the event Kobayashi et al. fail to at-once envisage/anticipate the claimed selection of a metal acetate with amino methyl propanol, the claimed limitations would have nevertheless been obvious to a person of ordinary skill in the art at the time the invention was made be Kobayashi et al. teach aminomethylpropanol as a suitable complexing aminoalcohol species for improving the complexing ability/solubility of an organic metal complex including acetic acid.  In other words, at the time the invention was made it would have been obvious to a person of ordinary skill in the art to pick-and-choose acetic acid as the organic acid and aminomethylpropanol as the aminoalcohol complexing agent because both are disclosed as preferable species for obtaining a complexed transition metal with a reasonable expectation of success.  The remaining claim limitations are optional.
	As to claim 2, the composition further comprises at least one printing suitable liquid carrier (the solution is aqueous, as described above; alternatively, the reference further teaches providing a monohydric alcohol to improve printability, col. 10 lines 19-30). 
	As to claims 13-16, 18, and 43, the reference teaches preferable and exemplary metal elements in organic metal complex include Cu, Ni, and/or Ag (col. 12 lines 3-7, col. 12 line 67 to col. 13 line 3, and col. 14 lines 3-7), which read on the claimed limitations regarding the selection of particular metal species.  The disclosure that nickel is a preferred and exemplary metal species for the organic metal compounds/ complexes combined with the prior-described disclosure metal acetates are encompassed in the reference meet the limitation the metal acetate is nickel acetate.  The remaining claim limitations are or appear optional.
	As to claim 76, Kobayashi et al. teach the printing formulation comprises a solvent additive (the organic metal compounds described above are dissolved into water or a solvent, col. 14 lines 41-43), a binder additive (col. 9 lines 31-51), or a metal precursor additive (the compounds/composition of the reference are provided to obtain metallic thin films, col. 11 lines 15-18).

Claims 1, 2, 13-16, 18, 43, and 76 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kodas et al. (US 2003/0180451).
As discussed above, there is a reasonable interpretation of the independent claim the limitation “a metal formate or a metal acetate and amino methyl propanol” means the “metal acetate and amino methyl propanol” is recited in the alternative from “metal formate” meaning the claim reasonably requires 1) a medium and a metal formate where the metal formate is dissolved in the medium or 2) a medium, and a metal acetate and amino methyl propanol where the metal acetate and amino methyl propanol are dissolved in the medium as alternative embodiments therein.
As to claim 1, Kodas et al. teach a printing formulation comprising a medium and a metal formate wherein the metal formate is dissolved in the medium (precursor composition having a low viscosity enabling deposition using direct-write tools, abstract; the precursor composition comprise a solvent and/or vehicle for dissolving at least a portion of a molecular metal precursor and facilitating deposition of the precursor composition, para. 0024-0027; the reference teaches aqueous solutions comprising copper formate alone as well as further complexed with complexing agents, para. 0344-0346, which directly meets the claim).  The remaining claim limitations are optional.
As to claim 2, the reference teach the precursor composition further comprises at least one printing suitable liquid carrier (the solutions are aqueous and/or the precursor compositions contain a solvent/vehicle to facilitate deposition of the precursor composition, as described above; see also para. 0079 and 0113-0122).
As to claims 13-16, 18, and 43, Kodas et al. teach copper formate, as described above, which meets the claimed metal formate comprising a metal from the selected periodic groups, lists of elements, and copper itself.  The remaining claim limitations are or appear optional.
As to claim 76, Kodas et al. teach the printing formulation comprises a solvent additive (solvent and/or vehicle for dissolving the metal precursor, described above, e.g., the water in the cited examples) and a dispersing agent (the complexing agents in the cited examples). 

Claim 77 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kodas et al. (US 2003/0180451) as applied to the 102(b) rejection of claims 1, 2, 13-16, 18, 43, and 76 above. 
The disclosure of Kodas et al. is relied upon as set forth above.  The teachings of Kodas et al. anticipate the limitations to a printing formulation comprising a metal formate dissolved in a medium, as described above.
Kodas et al. fail to teach the printing formulation/composition further at-once comprises a metal precursor in the form of metal salt nanoparticles dispersed in said medium with the dissolved metal formate under the meaning of anticipation.
However, Kodas et al. further teach two or more metal precursors can be combined in the precursor composition (para. 0107), the molecular metal precursor is not merely limited to dissolved metal precursors since it is taught the solvent is capable of dissolving “at least a portion of the molecular metal precursor” and can be insoluble in the precursor composition (para. 0027 and 0073), and the molecular metal precursor may include metal organic salts and metal inorganic salts present as nanoparticles (para. 0025-0026); the reference further lists a plethora of various metal salts at para. 0072-0106. 
Thus, it would have been obvious to a person of ordinary skill in the art to further provide a second metal precursor in the form of dispersed metal salt nanoparticles in addition to the first metal precursor dissolved metal complex from the teachings of Kodas et al. because the reference teach providing more than one metal precursor where the precursor include insoluble metal salt nanoparticles in order to obtain a precursor composition for the deposition and formation of an electrically conductive feature. 

Claims 1, 2, 13-16, 18, 43, 76, and 77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kodas et al. (US 2003/0180451), optionally in view of Kobayashi et al. (US 6,123,876).  This grounds of rejection is separate from the 102(b) rejection (and further 103(a) rejection thereof) set forth above on pages 9-12 of this Office action.
As discussed above, there is a reasonable interpretation of the independent claim the limitation “a metal formate or a metal acetate and amino methyl propanol” might mean, among another interpretation, the amino methyl propanol is required with either of the metal formate and metal acetate.
As to claim 1, Kodas et al. teach a printing formulation comprising a medium, a metal formate or a metal acetate, and a complexing agent wherein the metal formate and complexing agent are dissolved in the medium (precursor composition having a low viscosity enabling deposition using direct-write tools, abstract; the precursor composition comprise a solvent and/or vehicle for dissolving at least a portion of a molecular metal precursor and facilitating deposition of the precursor composition, para. 0024-0027, where exemplary metal precursors include silver acetate, nickel acetate, nickel formate, copper formate, and copper acetate, para. 0077 and Table 1, para. 0083 and Table 3, and para. 0101-0102; the compositions can also include complexing agents to increase the solubility of the molecular precursors in the solvent resulting a higher yield of metal, para. 0133 and 0346; the reference also teaches aqueous solutions comprising copper formate complexed with amino alcohol(s) as complexing agents, para. 0346).  Kodas et al. specifically teach 3-amino-1-propanol and 2-amino-1-butanol as exemplary complexing agents (para. 0133 and 0346).
Kodas et al. fail to explicitly teach amino methyl propanol, aka 2-amino-isobutanol and 2-amino-2-methyl-1-propanol, is the complexing agent.
However, at the time the invention was made it would have been readily apparent and obvious to a person of ordinary skill in the art 2-amino-isobutanol/2-amino-2-methyl-1-propanol (the claimed amino methyl propanol complexing agent) is a close structural skeletal isomer of 2-amino-1-butanol (an exemplary complexing agent at para. 0346 of Kodas et al.), merely having the difference of an isobutanol chain rather than a n-butanol chain where the terminal methyl group of the n-butanol is moved to the 2-position of the propanol chain, and are sufficiently close in structural similarity that there exists a presumed expectation that such compounds possess similar properties as complexing agents for metal precursor compositions: 

    PNG
    media_image1.png
    130
    483
    media_image1.png
    Greyscale
.
Accordingly, the claimed presence of amino methyl propanol as a complexing agent with a metal formate or a metal acetate is prima facie obvious on the basis of close structural similarity of the claimed complexing agent compound over the exemplary complexing agent compounds taught in Kodas et al.  See MPEP 2144.09.  
Alternatively to merely Kodas et al. alone, Kobayashi et al. similarly teach printable aqueous metal precursor compositions comprising a dissolved organic metal complex containing a metal and one or more alcohol amines (col. 5 lines 61-65, col. 7 line 49 to col. 8 lines 17, and col. 10 lines 35-40) where organic metal complexes comprising organic acids such as formic acid and acetic acid and metals such as silver, copper, and nickel can be provided and the addition of an aminoalcohol prevents deposition of a crystal in a solution (col. 13 line 29 to col. 14 line 45).  Aminomethylpropanol, 3-amino-1-propanol, and 2-amino-1-butanol are disclosed as preferred and exemplary aminoalcohol species for providing such an organic metal complex (col. 13 lines 56-64).  In other words, Kobayashi et al. is evidence of record amino methyl propanol, 3-amino-1-propanol, and 2-amino-1-butanol are art recognized equivalent complexing agents for aqueous metal precursor compositions. 
Thus, at the time the invention was made it would have also been obvious to a person of ordinary skill in the art to provide and substitute aminomethylpropanol as taught by Kobayashi et al. in place of the 3-amino-1-propanol and/or 2-amino-1-butanol aminoalcohol complexing agent(s) of Kodas et al. in order to obtain a complexed metal formate or metal acetate suitable as a metal precursor composition with a reasonable expectation of success because Kobayashi et al. teach amino methyl propanol, 3-amino-1-propanol, and 2-amino-1-butanol are art recognized equivalent complexing agents for such aqueous metal precursor compositions. 
As to claim 2, Kodas et al. teach the precursor composition further comprises at least one printing suitable liquid carrier (the solutions are aqueous and/or the precursor compositions contain a solvent/vehicle to facilitate deposition of the precursor composition, as described above; see also para. 0079 and 0113-0122).
As to claims 13-16, 18, and 43, Kodas et al. teach each of silver acetate, nickel acetate, nickel formate, copper formate, and copper acetate as exemplary precursor compounds, as described above, which read on the claims.  These species directly read on the metal formate or metal acetate comprising a metal from the selected periodic groups and lists of elements of clams 13-16.  The copper formate species itself further reads on the said metal being Cu of claim 18 and the copper formate of claim 43.  The nickel acetate species itself further reads on the nickel acetate of claim 43. 
As to claim 76, Kodas et al. and Kodas et al. in view of Kobayashi et al. teach the printing formulation comprises a solvent additive (solvent and/or vehicle for dissolving the metal precursor, described above, e.g., the water in the cited examples) and a dispersing agent (the complexing agents taught/implied by Kodas et al. and/or the complexing agent further incorporated via the further combination of Kodas et al. with Kobayashi et al.). 
As to claim 77, Kodas et al. and/or Kodas et al. in view of Kobayashi et al. teach, suggest, or otherwise meet the printing formulation comprises either of metal formate and amino methyl propanol or nickel acetate and amino methyl propanol dissolved in the medium, as described above.
Kodas et al. and/or Kodas et al. in view of Kobayashi et al. fail to teach the printing formulation/composition further at-once comprises a metal precursor in the form of metal salt nanoparticles dispersed in said medium with the dissolved metal formate/nickel acetate amino methyl propanol complex.
However, Kodas et al. further teach two or more metal precursors can be combined in the precursor composition (para. 0107), the molecular metal precursor is not merely limited to dissolved metal precursors since it is taught the solvent is capable of dissolving “at least a portion of the molecular metal precursor” and can be insoluble in the precursor composition (para. 0027 and 0073), and the molecular metal precursor may include metal organic salts and metal inorganic salts present as nanoparticles (para. 0025-0026); the reference further lists a plethora of various metal salts at para. 0072-0106. 
Thus, it would have been obvious to a person of ordinary skill in the art to further provide a second metal precursor in the form of dispersed metal salt nanoparticles in addition to the first metal precursor dissolved metal complex from the teachings of Kodas et al. and/or Kodas et al. in view of Kobayashi et al. because Kodas et al. teach providing more than one metal precursor where the precursor include insoluble metal salt nanoparticles in order to obtain a precursor composition for the deposition and formation of an electrically conductive feature. 

Claims 1, 2, 13-16, 18, 43, and 76 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Marritt (JP 2008-013466 A).
As discussed above, there is a reasonable interpretation of the independent claim the limitation “a metal formate or a metal acetate and amino methyl propanol” means the “metal acetate and amino methyl propanol” is recited in the alternative from “metal formate” meaning the claim merely requires a medium and a metal formate where the metal formate is dissolved in the medium as one alternative embodiment therein.
As to claim 1, Marritt teaches a copper formate complex dissolved in an organic solvent (abstract and the paragraph beginning “If here, as for the organic solvent which melts the formic acid copper complex” on page 7 of the supplied English language machine translation), which meets the claimed printing formulation comprising a medium (the organic solvent) and metal formate (the copper formate complex) dissolved in the medium.  The remaining claim limitations are optional.
As to claim 2, Marritt teaches the composition further comprises at least one printing suitable liquid carrier (see the exemplary solvents at the previously disclosed paragraph on page 7 of the machine translation).
As to claims 13-16, 18, and 43, Marritt teaches a copper formate, as described above, which meets the claimed metal formate comprising a metal from the selected periodic groups, lists of elements, and copper itself. 
As to claim 76, Marritt teaches the copper formate complex is a precursor for producing copper particles (abstract) which meets the claimed limitation the formulation comprises a metal precursor additive. 
Response to Arguments
Applicant's arguments filed 09/30/2022 regarding the Kobayashi et al. (US 6,123,876) and Kodas et al. (US 2003/0180451) references have been fully considered but they are not persuasive.  Applicant argues none of the cited references teaches a formulation comprising a metal formate and amino methyl propanol (AMP) or a metal acetate and AMP, and further argues none of the references teach copper formate with AMP or nickel acetate with AMP.
In response, these arguments are not persuasive firstly because the independent claim has been amended to recite the composition comprises “a medium, a metal formate or a metal acetate and amino methyl propanol as a complexing agent, wherein said metal formate or metal acetate and amino methyl propanol are dissolved in the medium.”  There is not a comma between “a metal formate or a metal acetate” and “and amino methyl propanol”, ultimately meaning “metal formate” appears to be recited in the alternative from “metal acetate and amino methyl propanol” and the presence of metal formate (without any particular complexing agent, e.g., AMP) dissolved in a solvent may reasonably read on the claim.  Kobayashi et al. and Kodas et al. each teach solutions of metal formates (e.g., copper formates) that read on the claims.  See the rejections, above.
Alternatively, Kobayashi et al. teach solutions of organic metal complex(es) comprising acetic acid as an organic acid therein (i.e., a metal acetate) and aminomethylpropanol as an aminoalcohol therein dissolved in a solvent that read on the claims.  See the 102/103 rejection, above. 
Furthermore, Kodas et al. teach a species of complexing agent that is a close structural skeletal isomer of the claimed amino methyl propanol complexing agent, e.g., 2-amino-1-butanol, merely having the difference of an isobutanol chain rather than a n-butanol chain where the terminal methyl group of the n-butanol is moved to the 2-position of the propanol chain, and is sufficiently close in structural similarity that there exists a presumed expectation that such compounds possess similar properties as complexing agents for metal formate and metal acetate precursor compositions, rendering the claimed complexing agent compound over the exemplary complexing agent compounds taught in Kodas et al.  Kobayashi et al. is further cited as secondary reference under Kodas et al. that at the time the invention was made it would have also been obvious to a person of ordinary skill in the art to provide and substitute aminomethylpropanol as taught by Kobayashi et al. in place of the 3-amino-1-propanol and/or 2-amino-1-butanol aminoalcohol complexing agent(s) of Kodas et al. in order to obtain a complexed metal formate or metal acetate suitable as a metal precursor composition with a reasonable expectation of success because Kobayashi et al. teach amino methyl propanol, 3-amino-1-propanol, and 2-amino-1-butanol are art recognized equivalent complexing agents for such aqueous metal precursor compositions.  See the 103 rejection, above. 
It is noted the arguments do not directly cite or compare any of the teachings of the prior art to the claims.  Some of the arguments are directed to advantages of the claimed invention over complexes reported in the art, which could be construed as an allegation of unexpected results.  In response, there are outstanding 102 rejections.  Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).  In any event, the examples in the specification are no probative value in the determining patentability of claims since they do not involve a comparison of Applicant’s invention with the closest applied prior art, e.g., Kobayashi et al. or Kodas et al.  See In re De Blawe, 222 USPQ 191 (FED. Cir. 1984), and In re Fenn, 208 USPQ 470 (CCPA 1981). Even if, arguendo, the comparison was done between the applicant’s invention and the closest prior art, the claims are not deemed patentable over the reference of record since they are not commensurate in scope with the probative value of data in the examples, e.g., the independent claim broadly includes any medium and any metal as the metal formate or metal acetate whereas the comparative showing contain specific metal formate/acetate species in specific amounts in specific solvent species.  See In re Clemens, 206 USPQ 289 (CCPA 1980).
Applicant’s remaining arguments with respect to the prior art have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection, e.g., Marritt (JP 2008-013466 A).
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
November 4, 2022